 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     WILLIAM COLBERT,                                Case No. 1:19-cv-01294-NONE-JDP
12                         Plaintiff,                  ORDER GRANTING THE PARTIES’
                                                       STIPULATED REQUEST TO STAY THE
13                         v.
                                                       CASE
14     CITY OF MERCED, et al.,
                                                       ECF No. 8
15                         Defendants.

16

17            The parties’ stipulated request for a stay, ECF No. 8, is granted. It is hereby ordered that:

18            1. Litigation of this civil matter is stayed pending the disposition of plaintiff’s underlying

19   criminal case.

20            2. Plaintiff’s counsel will provide defense counsel and the court with updates on

21   plaintiff’s underlying criminal case every ninety days or as soon as the criminal case is

22   completed.

23
     IT IS SO ORDERED.
24

25
     Dated:      February 10, 2020
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28   No. 205.
